Opinión concurrente y disidente emitida por la
Juez Aso-ciada Señora Naveira de Rodón.
Estamos de acuerdo en que la adopción y promulgación de las Reglas para la Creación y Funcionamiento de la Unidad Especial de Jueces de Apelaciones es un ejercicio válido de la autoridad de este Tribunal. Esta se funda-menta en nuestra facultad inherente para reglamentar los procedimientos judiciales, en lo dispuesto en la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A, y en la Sec. 13 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Sin embargo, discrepamos de la manera en que se ha ejercido esta autoridad, particularmente en cuanto a la composición y el funcionamiento de la Unidad Especial de Jueces de Apela-ciones (en adelante Unidad Especial). Por esta razón emi-timos esta opinión.
En primer lugar, la Regla 3 dispone que únicamente los jueces de apelaciones podrán ser miembros de la Unidad *692Especial. Ésta ha sido creada como un instrumento de ayuda al Tribunal Supremo. Su propósito es asistirle en aquellas tareas que le sean encomendadas. Véase Regla 5. No encontramos razón alguna para limitar el universo de personas que puedan ser nombradas para servir en este cuerpo. El Tribunal Supremo, al amparo de la citada Regla 50 de su Reglamento/1) y el Juez Presidente, en virtud de su función constitucional de dirigir la administración de los tribunales/2) pueden encomendarle las funciones que dispone la mencionada Regla 5 a cualquiera de los jueces que forma parte del Tribunal General de Justicia. Conside-ramos que restringir la participación en la Unidad Especial a los jueces de apelaciones no constituye el más sabio ejercicio de esta facultad. Por el contrario, la participación en la Unidad Especial debería estar abierta a cualquier juez que pertenezca al Tribunal General de Justicia, y que, a esos efectos, fuese nombrado por el Juez Presidente. En-tendemos que el Reglamento de nuestro Tribunal debe pro-veer esta flexibilidad para viabilizar, así, la mejor utiliza-ción de los recursos disponibles.
En segundo lugar, discrepamos de la forma en que va a funcionar la mencionada Unidad Especial. La Regla 6 es-tablece que:
[líos jueces de apelaciones, en atención a las funciones o ta-reas judiciales que se les asignen, funcionarán individualmente o en paneles de no más de tres jueces, por determinación del Juez Presidente.
El Juez Presidente nombrará los paneles y el Presidente de cada panel; establecerá el término de su duración; y determi-nará el sistema de asignación de asuntos a los paneles en forma *693automática rotativa, siguiendo el orden de referimiento de asuntos, que deberá implantar el Juez Coordinador de la Uni-dad Especial. (Énfasis suplido.)
Una vez considerado el caso, asunto o procedimiento judicial referido, “los jueces de apelaciones preparan un in-forme con un resumen de los hechos y análisis del derecho aplicable que será notificado a las partes....” Regla 9A. La Regla 9B dispone que las partes podrán presentar al Tribunal Supremo sus objeciones al informe, dentro del tér-mino que allí se les concede. Finalmente, señala la Regla que “[e]l Tribunal Supremo, atendidos los señalamientos de las partes, si los hubiere, adoptará, modificará o no dará curso a dicho informe, mediante la resolución o el dictamen que estime procedente”. Regla 9B.
Del examen de este esquema de funcionamiento pode-mos colegir que el informe presentará un análisis y evalua-ción preliminar del caso, cuyo propósito es ser un instru-mento de ayuda en el proceso de evaluación y adjudicación del Tribunal Supremo. Por lo tanto, éste no constituirá una adjudicación del caso o asunto tratado.
El informe será un documento adicional a ser conside-rado por este Tribunal al hacer su adjudicación del caso. No albergamos duda de que nos será de gran utilidad. La excelente labor que han desempeñado los jueces de apela-ciones es garantía de esto.
Por razón de la naturaleza no adjudicativa de las fun-ciones delegadas a los jueces de la Unidad Especial, cree-mos que no es necesario su funcionamiento en paneles. Re-currir al uso de los paneles está justificado cuando éstos se utilizan para descargar funciones adjudicativas, porque así se permite el intercambio de ideas entre sus componentes a fin de enriquecer el proceso evaluativo para la decisión final del caso. También se han utilizado para desempeñar funciones de supervisión de planes destinados a generar cambio social, e.g., programas para adelantar la desegre-gación en los distritos escolares. Véanse: Morgan v. Kerri-*694gan, 523 F.2d 917, 919 (1er Cir. 1975); Bradley v. Milliken, 345 F. Supp. 914, 916-917 (D. Minn. 1972). Estas no son el tipo de funciones que, en virtud de las citadas reglas, le serán encomendadas a los jueces de la Unidad Especial. Por lo tanto, no hemos encontrado, ni anticipamos, razón alguna para que los componentes de la Unidad Especial ejerzan sus funciones a través de paneles.
Por el contrario, el plan de funcionamiento más acorde y adecuado a las tareas delegadas a los jueces de la Unidad Especial es la consideración individual de cada asunto por un juez y no por un panel. Este funcionamiento es más a fin con el propósito de la Unidad Especial de ayudarnos a lograr una adjudicación más expedita de los casos. De igual manera, constituye una mejor y más eficiente utiliza-ción de los valiosos recursos humanos que se desempeña-rán en la mencionada unidad. La ya sobrecargada Rama Judicial no puede darse el lujo de utilizar tres jueces para realizar el trabajo que eficientemente puede llevar a cabo uno solo.(3)
Por las razones antes expuestas, aunque estamos de acuerdo en que tenemos la autoridad para promulgar las reglas que hoy adopta la mayoría, disentimos de la forma en que ésta se ha ejercitado al estructurar la composición y el funcionamiento de la Unidad Especial de Jueces de Apelaciones.
*695- o -

(1) “En situaciones no previstas por este Reglamento el Tribunal encauzará el trámite en la forma que a su juicio sirva los mejores intereses de todas las partes.
Queda reservada la facultad del Tribunal para en casos apropiados prescindir de términos, escritos o procedimientos específicos en orden al más justo y eficiente despacho del caso.” (Énfasis suplido.) 4 L.P.R.A. Ap. I-A.


(2) La Ley de la Judicatura dispone sobre el particular que “[e]l Juez Presidente dirigirá la administración del Tribunal General de Justicia y será responsable del funcionamiento eficiente de sus varias salas y secciones y de la pronta resolución de los pleitos”. (Énfasis suplido.) 4 L.P.R.A. see. 301.


(3) Dada las funciones limitadas de la Unidad Especial de Jueces de Apelaciones y el hecho de que toda moción o solicitud relacionada con los casos o asuntos remi-tidos a dicha unidad tendrá que ser presentada ante el Tribunal Supremo, quien resolverá lo que estime pertinente, considero totalmente innecesaria la creación de una Subsecretaría para intervenir con ‘la tramitación de todos los casos, procedi-mientos o asuntos que se le refieran, un alguacil general y demás personal”. Regla 4. Los escasos recursos que tiene disponible la Rama Judicial pueden ser mejor utili-zados para remediar algunos de sus graves problemas.